     Case 3:19-cv-01910-MPS Document 120 Filed 05/18/21 Page 1 of 19



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------x
                              :
PARIMAL                       :        Civ. No. 3:19CV01910(MPS)
                              :
v.                            :
                              :
MANITEX INTERNATIONAL, INC.   :        May 18, 2021
                              :
------------------------------x

             RULING ON MOTION REQUESTING ISSUANCE OF
                  LETTER OF REQUEST [Doc. #105]

     Pending before the Court is a motion by plaintiff Parimal

(hereinafter “plaintiff” or “Parimal”) seeking the issuance of a

letter of request pursuant to Federal Rule of Civil Procedure

28(b) and the Hague Convention on the Taking of Evidence Abroad

in Civil Matters (hereinafter the “Hague Convention”). [Doc.

#105]. Defendant Manitex International, Inc. (hereinafter

“defendant” or “Manitex”) has filed an opposition to plaintiff’s

motion [Doc. #111], to which plaintiff has filed a reply [Doc.

#113]. For the reasons stated below, Parimal’s Motion Requesting

Issuance of Letter of Request [Doc. #105] is GRANTED, to the

extent plaintiff seeks the deposition testimony of the two

current PM Group employees located in Italy, and DENIED without

prejudice to re-filing, as to the two former PM Group employees

who are also located in Italy.




                                   1
     Case 3:19-cv-01910-MPS Document 120 Filed 05/18/21 Page 2 of 19



I.   Background

     Parimal brings this action against his former employer

Manitex, alleging that Manitex failed to fulfill certain

contractual commitments related to the terms of his employment.

See generally Doc. #23. Parimal proceeds pursuant to an Amended

Complaint, and asserts the following claims: (1) breach of

contract; (2) promissory estoppel; (3) breach of the implied

covenant of good faith and fair dealing; (4) fraudulent

misrepresentation; (5) negligent misrepresentation; and (6)

wrongful termination. See generally id. 1

     On April 8, 2021, following the partial denial of its

motion to dismiss, see Doc. #102, Manitex filed an Answer and

Affirmative Defenses to Parimal’s Amended Complaint. [Doc.

#104]. Manitex also filed a Counterclaim asserting claims for:

(1) breach of contract; (2) breach of duties and obligations;

(3) violation of the Texas Theft Liability Act; and (4)

conversion. See generally Doc. #104. 2




1 Judge Michael P. Shea dismissed count seven of the Amended
Complaint, which asserted a claim pursuant to the Connecticut
Unfair Trade Practices Act. See Doc. #102.

2 The factual allegations of the Amended Complaint and the
Counterclaim bear directly on whether the Court will permit the
issuance of the letter of request. The Court discusses those
allegations in further detail below.

                                   2
        Case 3:19-cv-01910-MPS Document 120 Filed 05/18/21 Page 3 of 19



        Discovery in this matter has been robust and somewhat

contentious. The current dispute relates to Parimal’s efforts to

depose the following non-parties, each of whom is located in

Italy: Roberto Chiesa, Finance Director of PM Group 3; Giovanni

Tacconi, Sales Director of PM Group; Luigi Fucili, former Chief

Financial Officer of PM Group; and Gianluca Laghetti, former

Chief Executive Officer of PM Group (hereinafter collectively

referred to as the “Italy witnesses”). See generally Doc. #106-

1; see also Doc. #113 at 1. Parimal now “moves the Court to

issue a Letter of Request ... directing the Italian judicial

branch to order and conduct depositions under the procedural

rules as described” in the proposed letter of request. Doc. #105

at 1.

        Manitex opposes Parimal’s motion and asserts that the

proposed depositions are: “(1) not proportionate to the needs of

the case; (2) unduly burdensome[;] (3) duplicative of discovery

available through party depositions; and (4) done solely to

delay the adjudication of this matter and to harm and harass

defendant[] ... and the current and former employees of its




3 PM Group is a subsidiary of Manitex located in Italy. See Doc.
#25-2 at 2. Manitex’s employment offer to plaintiff stated that
Parimal’s “initial duties will involve the supervision of the
operations our PM subsidiary in Italy and its integration with
Manitex[.]” Id. (sic).
                                      3
      Case 3:19-cv-01910-MPS Document 120 Filed 05/18/21 Page 4 of 19



Italian affiliate.” Doc. #111 at 1. On April 23, 2021, Parimal

filed a reply to Manitex’s opposition. [Doc. #113].

II.   Applicable Law

      Pursuant to Rule 28 of the Federal Rules of Civil

Procedure, a deposition “may be taken in a foreign country: ...

under a letter of request, whether or not captioned a ‘letter

rogatory[.]’” Fed R. Civ. P 28(b)(1)(B). A court “may” issue a

letter of request “on appropriate terms after an application and

notice of it; and without a showing that taking the deposition

in another manner is impracticable or inconvenient.” Fed. R.

Civ. P. 28(b)(2)(A)-(B).4

      “When determining whether to issue letters rogatory, courts

apply the principles of Rule 26.” Pearlstein v. BlackBerry Ltd.,

332 F.R.D. 117, 120 (S.D.N.Y. 2019), on reconsideration in



4 Parimal misquotes Rule 28(b)(2) as stating: “A letter of
request shall be issued upon on application and notice and on
terms that are just and appropriate.” Doc. #106 at 2 (sic)
(emphasis added); see also id. at 3. Plaintiff appears to be
citing an outdated version of Rule 28, which was amended in
2007. The current version does not contain that language.
Rather, Rule 28 vests the court with discretion as to whether to
issue a letter of request. See Fed. R. Civ. P. 28(b)(2)(A); see
also United States v. Al Fawwaz, No. 98CR01023(JAK) 2014 WL
627083, at *2 (S.D.N.Y. Feb. 18, 2014) (“It is well settled that
the decision of whether to issue letters rogatory lies within a
district court’s sound discretion.” (footnote omitted));
Goldberg v. Dufour, No. 2:17CV00061(CR), 2020 WL 373206, at *3
(D. Vt. Jan. 23, 2020) (same). Indeed, even before the 2007
amendments to Rule 28, “[t]he issuance of a letter rogatory
[was] within the Court’s discretion[,]” and not automatic.
Szollosy v. Hyatt Corp., No. 3:99CV00870(CFD), 2005 WL 3116095,
at *2 (D. Conn. Nov. 15, 2005).
                                    4
     Case 3:19-cv-01910-MPS Document 120 Filed 05/18/21 Page 5 of 19



part, No. 13CV07060(CM)(KHP), 2019 WL 5287931 (Sept. 20, 2019);

see also Lantheus Med. Imaging, Inc. v. Zurich Am. Ins. Co., 841

F. Supp. 2d 769, 776 (S.D.N.Y. 2012) (“In considering the

issuance of letters rogatory, U.S. courts apply the discovery

principles contained in Rule 26.”). 5 “Though the Federal Rules of

Civil Procedure are controlling, courts should be mindful of the

possible burden placed on [a] foreign judiciary by the issuance

of letters rogatory under the Hague Convention.” Pearlstein, 332

F.R.D. at 120.6

     Rule 26(b)(1) of the Federal Rules of Civil Procedure sets

forth the scope and limitations of permissible discovery:

     Parties may obtain discovery regarding any nonprivileged
     matter that is relevant to any party’s claim or defense
     and proportional to the needs of the case, considering
     the importance of the issues at stake in the action, the
     amount in controversy, the parties’ relative access to
     relevant information, the parties’ resources, the
     importance of the discovery in resolving the issues, and
     whether the burden or expense of the proposed discovery
     outweighs its likely benefit. Information within this
     scope of discovery need not be admissible in evidence to
     be discoverable.

Fed. R. Civ. P. 26(b)(1). “[T]he burden of demonstrating

relevance remains on the party seeking discovery.” Bagley v.

Yale Univ., 315 F.R.D. 131, 144 (D. Conn. 2016) (citation and




5 “‘Letters of request’ are synonymous with ‘letters rogatory.’”
Pearlstein, 332 F.R.D. at 120 n.1.

6 The parties do not dispute that the procedures set forth in the
Hague Convention apply to the evidence sought by Parimal.
                                   5
     Case 3:19-cv-01910-MPS Document 120 Filed 05/18/21 Page 6 of 19



quotation marks omitted), as amended (June 15, 2016). That

burden, however, “is not heavy.” Pearlstein, 332 F.R.D. at 120.

Once the party seeking discovery has demonstrated relevance, the

burden then shifts to “[t]he party resisting discovery ... [to]

show[] why discovery should be denied.” Cole v. Towers Perrin

Forster & Crosby, 256 F.R.D. 79, 80 (D. Conn. 2009) (alterations

added).

     Following this general framework, courts will “routinely

issue such letters where the movant makes a reasonable showing

that the evidence sought may be material or may lead to the

discovery of material evidence.” Image Processing Techs., LLC v.

Canon, Inc., No. 10CV03867(SJF)(ETB), 2011 WL 13312041, at *1

(E.D.N.Y. Sept. 13, 2011) (citation and quotation marks

omitted). Once the movant makes that showing, “[i]t is generally

the burden of the party opposing issuance to show good reason

that the letter rogatory should not issue.” Id.

III. Discussion

     Parimal asserts that because his duties included “the

supervision of the operations of Manitex’ PM subsidiary in Italy

and its integration with Manitex[,] ... there are numerous

individuals affiliated with the PM subsidiary in Italy with

information relevant to Plaintiff’s claims.” Doc. #106 at 2

(sic). Specifically, Parimal asserts that certain “individuals

were parties to the conversations which resulted in [his]

                                   6
     Case 3:19-cv-01910-MPS Document 120 Filed 05/18/21 Page 7 of 19



wrongful termination.” Id. Accordingly, Parimal contends that

“the depositions of the individuals designated are necessary for

full discovery of the facts constituting the basis of the claims

in this matter.” Id. at 4.

     Manitex responds, in pertinent part, that Parimal has

failed to provide any detailed information explaining how the

testimony of the Italy witnesses are necessary or relevant. See

Doc. #111 at 3. Manitex asserts that the Court should not issue

the letter of request for several reasons, including that

Parimal has failed to meet his burden of showing how the

evidence sought is material or may lead to the discovery of

material evidence. See id. at 6-7. Manitex also contends that

the issuance of the letter will impose “significant and

unnecessary expense and burden” on it, the foreign court, and

the Italy witnesses. See id. at 5-6; see also id. at 9.

     In reply, Parimal asserts that Manitex has failed to

“present[] a credible case” that he has not met his burden. Doc.

#113 at 2. Parimal asserts that Manitex’s opposition “distort[s]

... the facts and procedural history[]” and fails to make any

“substantive reference to its counterclaim[.]” Id. at 1-2

(emphasis removed).

     A.   Parimal’s Burden

     Parimal seeks the testimony of two current and two former

PM Group executives regarding “communications in which the

                                   7
     Case 3:19-cv-01910-MPS Document 120 Filed 05/18/21 Page 8 of 19



deponent may have been a party to with regards to Parimal’s

employment as well as Parimal’s supervision and operations of

Manitex’ PM subsidiary in Italy.” Doc. #106-1 at 4 (sic). The

Court first considers whether the information sought is: (1)

relevant to the claims at issue in this matter; and (2) material

or may lead to material evidence.

     Rule 26(b)(1) “is liberally construed and is necessarily

broad in scope.” New Falls Corp. v. Soni, No.

16CV06805(ADS)(AKT), 2020 WL 2836787, at *1 (E.D.N.Y. May 29,

2020) (citation and quotation marks omitted); see also

Pearlstein, 332 F.R.D. at 120 (Relevance “is an extremely broad

concept.” (citation and quotation marks omitted)). “To fall

within the scope of permissible discovery, information must be

relevant to any party’s claim or defense. In order to be

relevant for Civil Rule 26 discovery purposes, information and

evidentiary material must be relevant as defined in Rule of

Evidence 401.” Durant v. Target Stores, Inc., No.

3:15CV01183(JBA), 2017 WL 4163661, at *3 (D. Conn. Sept. 20,

2017) (citation and quotation marks omitted). “Evidence is

relevant if: (a) it has any tendency to make a fact more or less

probable than it would be without the evidence; and (b) the fact

is of consequence in determining the action.” Fed R. Evid. 401.

“Relevance is a matter of degree, and the standard is applied

more liberally in discovery than it is at trial.” New Falls

                                   8
     Case 3:19-cv-01910-MPS Document 120 Filed 05/18/21 Page 9 of 19



Corp., 2020 WL 2836787, at *2 (citation and quotation marks

omitted).

     The allegations of the pleadings necessarily inform the

Court’s relevance inquiry. In pertinent part, Parimal alleges

that he was “actively recruited ... to join Manitex as an

executive vice president with primary responsibility for

Manitex’s Italian business.” Doc. #23 at 1, ¶2. Parimal alleges

that during his employment, he “became aware of historical

questionable revenue recognition practices in Italy of ‘bill and

hold’ above and beyond that permissible by GAAP and immediately

brought this to the attention of Langevin and the CFO.” Id. at

9-10, ¶32. Parimal alleges that because “he resisted the efforts

of the President of Manitex to alter the local books of

Manitex’s Italian subsidiary after the books had closed,” his

employment was terminated in retaliation. Id. at 14, ¶¶34-36.

     The factual allegations in Manitex’s counterclaim refer in

large part to plaintiff’s role with the PM Group:

     Although Parimal was supposed to be working to support
     the integration of the PM Group in Italy with Manitex in
     the United States and foster the relationship with
     Tadano Limited (“Tadano”) by promoting operating
     efficiencies and synergies between Tadano and Manitex,
     Parimal not only failed to meet his responsibilities but
     actively worked against them. Parimal secretly focused
     his time and energy on working for a third-party bidder
     in a transaction that was directly adverse to Tadano,
     one of Manitex’s largest investors and a very important
     relationship to Manitex’s success.



                                   9
    Case 3:19-cv-01910-MPS Document 120 Filed 05/18/21 Page 10 of 19



Doc. #104 at 9-10, ¶5; see also id. at 14-15, ¶¶34-41. In

pertinent part, Manitex alleges that during Parimal’s

employment, he “spent some of his time in Italy, in the offices

of PM Group, to work on one of the key objective of his

employment – integration of the PM Group with Manitex’s United

States offices.” Id. at 14, ¶33 (sic). Manitex alleges that

Parimal failed to meet that employment objective and actively

worked against the interests of Manitex. See id. at 9, ¶5; 15-

16, ¶41-42; see also id. at 19, ¶¶69-70.

     Rule 26 is “obviously broad” and to be “liberally

construed.” Daval Steel Prod., a Div. of Francosteel Corp. v.

M/V Fakredine, 951 F.2d 1357, 1367 (2d Cir. 1991). Under this

standard, the information sought by the letter of request, as

further articulated by Parimal in his reply, is relevant to the

claims asserted in the Amended Complaint and the Counterclaim.

The Italy witnesses, each of whom are or were executives of the

PM Group, may have direct knowledge of the events leading to

Parimal’s alleged wrongful termination. Each of these witnesses

may also have direct knowledge of Parimal’s efforts (or lack

thereof) while in Italy to integrate the PM Group with

defendant’s United States offices and/or his alleged

interference in the relationship between Tadano and Manitex. It

is reasonable to infer that this information is material,

because it appears that the Italy witnesses may have the only

                                  10
    Case 3:19-cv-01910-MPS Document 120 Filed 05/18/21 Page 11 of 19



direct knowledge of what occurred while Parimal was physically

working in Italy. Indeed, the Counterclaim has placed Parimal’s

time while in Italy squarely at issue in this case. See, e.g.,

Doc. #104 at 14-15, ¶¶33-41. The Counterclaim’s allegations

largely support a finding that the evidence sought in the letter

of request is both relevant and material to the parties’ claims.

     Accordingly, Parimal has made a reasonable showing that the

evidence sought in the letter of request is (1) relevant to the

parties’ claims, and (2) material or may lead to the discovery

of material evidence. The Court next considers whether Manitex

has established good reason for the Court to not issue the

letter of request.

     B.   Manitex’s Burden

     Manitex contends that the Court should not issue the letter

of request because the evidence sought is: (1) not proportional

to the needs of the case; (2) unduly burdensome; (3) duplicative

of discovery available through party depositions; and (4) solely

for the purposes of delay and harassment. See Doc. #111 at 1.

The Court addresses these arguments in turn.

          1.   Proportionality

     Manitex asserts that the information sought is not

proportional to the needs of the case because it is otherwise

available through party depositions. See Doc. #111 at 6.




                                  11
    Case 3:19-cv-01910-MPS Document 120 Filed 05/18/21 Page 12 of 19



     “[T]he current version of Rule 26 defines permissible

discovery to consist of information that is, in addition to

being relevant ‘to any party’s claim or defense,’ also

‘proportional to the needs of the case.’” O’Garra v. Northwell

Health, No. 16CV02191(DRH)(AYS), 2018 WL 502656, at *2 (E.D.N.Y.

Jan. 22, 2018) (quoting Fed. R. Civ. P. 26(b)(1)).

“Proportionality, which focuses on the marginal utility of the

discovery sought, goes hand-in-hand with relevance, such that

the greater the relevance of the information in issue, the less

likely its discovery will be found to be disproportionate.”            New

Falls Corp., 2020 WL 2836787, at *2 (citation and quotation

marks omitted).

     Although the Court has found that the evidence sought is

relevant, “even relevant information must be reasonably

proportional to the value of the requested information, the

needs of the case, and the parties’ resources.” Id. at *2

(citation and quotation marks omitted). On the current record,

the Court finds that two foreign depositions are proportional to

the needs of the case. This is not a terribly complex matter,

and the time period concerned is relatively brief. Given the

claims asserted in Manitex’s Counterclaim which largely focus on

Parimal’s role at the Italy subsidiary PM Group, he should be

permitted to depose some witnesses with direct knowledge of his

activities while he was stationed in Italy. However, it is

                                  12
     Case 3:19-cv-01910-MPS Document 120 Filed 05/18/21 Page 13 of 19



unclear why Parimal would need depose each of the four Italy

witnesses or how the testimony of one Italy witness would not

duplicate the testimony of the other’s. Considering the parties’

resources, that factor does not weigh heavily against a finding

of proportionality -- the parties have expended significant

resources already in discovery. Nevertheless, the Court is

concerned that any potential recovery in this matter is being

consumed by litigation fees and costs. Accordingly, based on the

current record and the fairly straightforward nature of the

case, deposing two of the Italy witnesses is proportional to the

needs of this case.

          2.    Burden and Duplicity

     Manitex next asserts that the foreign depositions will

“impose significant and unnecessary expense and burden” on the

Italy witnesses and court. Doc. #111 at 6. Manitex also asserts

that the burden of these depositions is “disproportionate and

significant” given the number of depositions that have already

been noticed and the duplicative nature of the proposed

depositions. See id.7



7 Manitex focuses on how the Italian witnesses’ testimony may be
cumulative of depositions already planned. See Doc. #111 at 6.
Manitex does not focus on the question of why four depositions
from the Italy witnesses are necessary or how each one’s
testimony is expected to differ from the other’s. This, however,
is one of the Court’s primary concerns given the needs of the
case and what has been significant resources expended on
discovery to date.
                                   13
    Case 3:19-cv-01910-MPS Document 120 Filed 05/18/21 Page 14 of 19



     Manitex’s arguments on this point are largely conclusory.

As to the Italian court and Italy witnesses, it is unclear how

the letter of request poses “significant ... expense and

burden[,]” id., given that the letter of request seeks a

circumscribed range of testimony from just four individuals, see

generally Doc. #106-1.8 “[T]he party resisting discovery must

demonstrate the extent of the burden with some specificity.”

Lineen v. Metcalf & Eddy, Inc., No. 96CV02718(HB)(MHD), 1997 WL

73763, at *7 (S.D.N.Y. Feb. 21, 1997). “Certainly the obligation

for sitting for a deposition is not, in and of itself,

burdensome.” Probulk Carriers Ltd. v. Marvel Int’l Mgmt. &

Transportation, 180 F. Supp. 3d 290, 293 (S.D.N.Y. 2016).

Manitex has failed to meet its burden of establishing how the

Italian court or Italy witnesses would be unduly burdened by

issuing the letter of request. See, e.g., In re Weatherford

Int’l Sec. Litig., No. 11CV01646(LAK)(JCF), 2013 WL 2355451, at

*4 (S.D.N.Y. May 28, 2013) (“General and conclusory objections

as to relevance, overbreadth, or burden are insufficient to


8 Manitex appears to assert that issuing the letter of request
“in the middle of a global pandemic” will unduly burden the
Italian court. See Doc. #111 at 6. Many courts across the
country and the world have been affected by the realities of the
COVID-19 pandemic, but those courts have developed alternative
means of functioning to ensure the efficient administration of
justice. Manitex offers no specific information as to the
current operations of the Italian court. Accordingly, the Court
is unable to meaningfully consider that aspect of Manitex’s
argument.
                                  14
    Case 3:19-cv-01910-MPS Document 120 Filed 05/18/21 Page 15 of 19



exclude discovery of requested information.” (citation and

quotation marks omitted)).

     Manitex also contends that it will face a “similarly

disproportionate and significant[]” burden should the Court

issue the letter of request. Doc. #111 at 6. Manitex asserts

that deposing the Italy witnesses on topics that have already

been noticed for other witnesses would be duplicative and unduly

burdensome. See id. The Court disagrees, particularly in light

of what is likely to be the Italy witnesses’ direct knowledge of

what occurred in Italy. Manitex asserts that if it “is required

to travel to Italy, the expense of such travel cannot be

justified based on the showing made by Plaintiff thus far.” Id.

This conclusory statement fails to satisfy Manitex’s burden;

Manitex provides no competent evidence as to the expense it

would incur should it be required to travel to Italy for the

depositions of the Italy witnesses. See Taylor Precision Prod.,

Inc. v. Larimer Grp., Inc., No. 15CV04428(ALC)(KNF), 2017 WL

10221320, at *5 (S.D.N.Y. Feb. 27, 2017) (“Other than making the

conclusory statement that ‘it would also be unduly burdensome

and disproportionally expensive for Centre to now have to locate

and produce any additional lender communications requested in

the Subpoena, ... Centre failed to demonstrate with any

specificity that the defendants’ ... subpoena is overly broad

and unduly burdensome.”); Lineen, 1997 WL 73763, at *7 (“Since

                                  15
    Case 3:19-cv-01910-MPS Document 120 Filed 05/18/21 Page 16 of 19



defendant must demonstrate the extent of the burden and do so

with competent evidence, on the current record we find no basis

for rejecting plaintiff’s discovery requests on this ground.”).

     Accordingly, Manitex has generally failed to establish how

the evidence sought in the letter of request is unduly

burdensome or duplicative.

          3.   Delay and Harassment

     Manitex next asserts: “Plaintiff’s attempt to obtain

discovery appears more focused on placing undue burden and

expense on Manitex, its affiliate, and” the Italy witnesses.

Doc. #111 at 8. To that end, Manitex contends that permitting

the depositions of the Italy witnesses “who were not present,

nor alleged to be present, when the decision was made to

terminate Plaintiff serves no purpose.” Id. This statement

entirely ignores the previously recounted allegations of the

Counterclaim. Furthermore, the Italy witnesses may have direct

knowledge of information that is relevant to Parimal’s wrongful

termination claim, including his claim that Manitex was engaging

in questionable accounting practices related to its Italian

subsidiary, the PM Group.

     Manitex also asserts that “there is virtually no chance

that Plaintiff can conduct the foreign depositions it seeks

before” the close of fact discovery on June 30, 2021. Doc. #111

at 8. Parimal responds that Manitex’s concerns about delay

                                  16
    Case 3:19-cv-01910-MPS Document 120 Filed 05/18/21 Page 17 of 19



“cannot be used as the pretext for denying material discovery in

this case.” Doc. #113 at 9. Manitex’s concerns about delay ring

hollow. Manitex elected to file two motions to dismiss. See

Docs. #14, #25. The majority of Manitex’s motion to dismiss the

Amended Complaint was denied. See Doc. #102. During the pendency

of its motion to dismiss, discovery on Parimal’s wrongful

termination claim was stayed, apparently at the request of

Manitex. See Doc. #17 at 1. If Manitex valued a speedy

resolution of this matter, it could have proceeded in an

alternative and more expeditious manner. Regardless, it is

ultimately Parimal who initiated this litigation. Manitex’s

counterclaims were filed only a few weeks ago. See Doc. #114.

The primary impact of additional delay is on Parimal, and at

this time, the effects of any delay occasioned by these

depositions on Manitex, and on the interests of justice, does

not outweigh Parimal’s right to the discovery.

     Finally, there is nothing in the record to support a

finding that Parimal seeks the testimony of the Italy witnesses

“solely” for the purpose of delay or harassment. Doc. #111 at 1.

The Court declines to further consider that undeveloped

argument.

     Based on the foregoing, the Court is prepared to issue the

letter of request as to the two current employees of PM Group,

Roberto Chiesa and Giovanni Tacconi. On the current record, the

                                  17
    Case 3:19-cv-01910-MPS Document 120 Filed 05/18/21 Page 18 of 19



taking of two foreign depositions is proportional to the needs

of this case, and by limiting the number of foreign depositions

to two, the Court reduces the likelihood of unreasonably

cumulative or duplicative deposition testimony.

     Manitex represents that it will produce the two current

employees of PM Group for deposition “should the Court so

order[.]” Doc. #119 at 2 n.1; see also Doc. #111 at 3 n.4.

Accordingly, based on this representation, the Court will not

issue the letter of request for Mr. Chiesa and Mr. Tacconi.

Rather, the Court hereby ORDERS Manitex to produce Mr. Chiesa

and Mr. Tacconi for remote depositions on a time and date

mutually agreeable to counsel and the respective witness. The

voluntary production of these witnesses for remote depositions

should alleviate some of Manitex’s concerns with respect to

burden, expense, and delay.

     At this time, the Court declines to issue the letter of

request as to the two former PM Group employees. The Court is

mindful of the principle of proportionality. If after Parimal

takes the depositions of Mr. Chiesa and Mr. Tacconi he can make

a showing that additional foreign deposition discovery is

necessary, and that such discovery is proportional to the needs

of the case, then Parimal may re-file his motion seeking the

issuance of the letter of request as to the former PM Group

employee witnesses.

                                  18
      Case 3:19-cv-01910-MPS Document 120 Filed 05/18/21 Page 19 of 19



IV.     Conclusion

        For the reasons stated, plaintiff’s Motion Requesting

Issuance of Letter of Request [Doc. #105] is GRANTED, to the

extent plaintiff seeks the deposition testimony of the two

current PM Group employees located in Italy, and DENIED without

prejudice to re-filing, as to the two former PM Group employees

who are also located in Italy.

        SO ORDERED at New Haven, Connecticut, this 18th day of May,

2021.

                                        /s/
                                    HON. SARAH A. L. MERRIAM
                                    UNITED STATES MAGISTRATE JUDGE




                                    19
